          Case 3:20-cv-00319-JBA Document 38 Filed 04/16/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  SUSAN ROSS; DOMENIC BASILE; CONNECTICUT
  DEFENSE   LEAGUE,   INC;    and SECOND Civil No. 3:20cv319 (JBA)
  AMENDMENT FOUNDATION, INC.,

          Plaintiffs,                                     April 16, 2021

          v.

  STAVROS MELLEKAS in his official capacity as the
  Colonel of the Connecticut State Police; JAMES C.
  ROVELLA in his official capacity as the
  Commissioner of the Department of Emergency
  Services and Public Protection; and RICHARD J.
  COLANGELO, JR. in his official capacity as the Chief
  State’s Attorney for the State of Connecticut,

          Defendants.



     RULING DENYING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF SUBJECT
                          MATTER JURISDICTION
   I.      Background

        Plaintiffs Susan Ross, Domenic Basile, Connecticut Citizens Defense League, Inc., and

Second Amendment Foundation, Inc., bring this lawsuit for declaratory and injunctive relief

and attorney’s fees pursuant to 42 U.S.C. § 1983 against Stavros Mellekas, James Rovella,

and Richard Colangelo, in their official capacities, for enforcing a state law Plaintiffs

maintain violates the Second Amendment. (Complaint [Doc. # 1].) Defendants move to

dismiss the Organizational Plaintiffs, the Connecticut Citizens Defense League and the

Second Amendment Foundation, for lack of subject matter jurisdiction due to lack of

standing. (Mot. to Dismiss [Doc. # 23].)

        In 2013, Connecticut enacted a law prohibiting individuals from possessing firearms

ammunition magazines capable of holding more than ten rounds of ammunition. Conn. Gen.

                                                1
            Case 3:20-cv-00319-JBA Document 38 Filed 04/16/21 Page 2 of 7




Stat. § 53-202w. Individuals who lawfully owned higher-capacity magazines at the time of

the statute’s enactment, however, are permitted to continue using them if they declare

possession to the Department of Emergency Services and Public Protection. Conn. Gent.

Stat. § 53-202x(f). Still, owners of these higher-capacity magazines are prohibited from

loading more than ten rounds of ammunition into those magazines unless they are at home

or at a shooting range. Id.

          Plaintiffs are two lawful owners of higher-capacity magazines who wish to carry

their handguns with fully-loaded magazines outside their homes (Individual Plaintiffs) and

two gun-rights organizations with some members who live in Connecticut and lawfully

own magazines capable of holding more than ten rounds of ammunition (Organizational

Plaintiffs). (Compl. ¶¶ 21-29.) Plaintiffs seek a declaratory judgment that Conn. Gen. Stat. §

53-202x(f) violates the U.S. Constitution, an injunction barring enforcement of the statute,

attorney’s fees and costs, and any further relief the Court deems appropriate. (Compl. at

10-11.) Defendants maintain that Organizational Plaintiffs lack standing to bring these

claims because they fail to adequately allege a cognizable injury. (Def.’s Mem [Doc. # 23-1]

at 4, 8.)

    II.      Legal Standard

          Article III confers jurisdiction on federal courts to decide cases and controversies

which are “appropriately resolved through the judicial process.” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992). The doctrine of standing ensures that the proper litigant

is advancing a particular claim and requires a plaintiff to demonstrate (1) injury in fact (2)

causation, and (3) redressability. Friends of the Earth, Inc. v. Laidlaw Environmental Servs.

(TOC), Inc., 528 U.S. 167, 180-181 (2000). An organization can establish standing to sue if it

has suffered injury as an entity (“organizational standing”) or by bringing suit as an

association, so long as one or more of its members would have standing to do so


                                                 2
            Case 3:20-cv-00319-JBA Document 38 Filed 04/16/21 Page 3 of 7




(“associational standing”). N.Y. Civil Liberties Union v. N.Y.C. Transit Auth., 684 F.3d 286, 294

(2d Cir. 2012). However, the Second Circuit does not recognize associational standing for

claims brought under 42 U.S.C. § 1983. Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir. 2011);

Centro de la Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d 104, 110

(2d Cir. 2017).

          “When considering a motion to dismiss pursuant to Rule 12(b)(1), the court must

take all the facts alleged in the complaint as true and draw all reasonable inferences in

favor of plaintiff.” Sweet v. Sheahan, 235 F.3d 80, 83 (2d Cir. 2000). “A plaintiff asserting

subject matter jurisdiction has the burden of proving by a preponderance of the evidence

that it exists.” Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (quoting

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)).

   III.      Discussion

          Defendants argue that Organizational Plaintiffs lack standing because they fail to

adequately plead injury in fact, characterizing Organizational Plaintiffs’ theory of injury as a

“diversion of resources,” which they argue is not cognizable. (See Def.’s Mem. at 8-11.)

Organizational Plaintiffs state that they have adequately pleaded injury in fact because they

alleged a perceptible impairment of their organizational activities. (Pls.’ Mem. at 3-4.)

Nevertheless, Plaintiffs argue that the Court need not decide the issue of organizational

standing since Individual Plaintiffs have standing. (Pl.’s Mem. at 2-4.)

          In Village of Arlington Heights, a non-profit organization that represented low-

income tenants and three individuals seeking to be class representatives filed a lawsuit

under 42 U.S.C. § 1983 alleging that the defendant municipality engaged in racially

discriminatory zoning practices. Metro. Hous. Dev. Corp. v. Vill. of Arlington Heights, 373 F.

Supp. 208, 209 (N.D. Ill. 1974), rev’d and remanded 429 U.S. 252 (1977). The Supreme Court

held that the non-profit organization satisfied constitutional standing requirements

                                                 3
         Case 3:20-cv-00319-JBA Document 38 Filed 04/16/21 Page 4 of 7




because its interest in “making suitable low-cost housing available in areas where such

housing is scarce” was injured both economically and otherwise by the discriminatory

zoning ordinance. Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 262-263

(1977). Although the doctrine of prudential standing typically requires each plaintiff to

“assert his own legal rights and interests, and cannot rest his claim to relief on the legal

rights of third parties,” Warth v. Seldin, 422 U.S. 490, 499 (1975), Arlington Heights declined

to address the prudential standing issue regarding the organizational plaintiff but noted

that there was “little doubt” that the organizational plaintiff met the constitutional standing

requirements and “at least one individual plaintiff has demonstrated standing to assert

these rights as his own.” 429 U.S. at 263-264.

       In Centro de la Comunidad, the Second Circuit held that, because it had previously

concluded that one of the organizational plaintiffs had standing, it need not consider

whether the other organizational plaintiff had standing since “the presence of one party

with standing is sufficient to satisfy Article III’s case-or-controversy requirement.” Centro

de la Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d 104, 109 (2d Cir.

2017) (quoting Rumsfeld v. Forum of Acad. and Inst. Rights, Inc., 547 U.S. 47, 52, n.2 (2006)).

Notably, the Second Circuit did not engage in either a constitutional or prudential standing

analysis with respect to the organizational plaintiff at issue.

       The Second Circuit engaged in similar reasoning in Kwong v. Bloomberg, another gun

rights case brought by, inter alia, the Second Amendment Foundation, one of the

Organizational Plaintiffs here. See 723 F.3d 160, 162, n.4 (2d Cir. 2013). The Court

concluded that it did not need to address the defendant’s organizational standing

arguments because it was “persuaded that the individual plaintiffs ha[d] standing.” Id.

Although the district court stated that it was “questionable whether the injury [the

organizational plaintiffs] claim to have suffered – namely, the expenditure of time and

resources to challenge the licensing fee – constitutes a sufficient injury for standing

                                                 4
         Case 3:20-cv-00319-JBA Document 38 Filed 04/16/21 Page 5 of 7




purposes,” it nevertheless determined that it did not need to resolve the question “because

the individual plaintiffs ha[d] standing to sue.” Kwong v. Bloomberg, 876 F. Supp. 2d, 246,

252-253 (S.D.N.Y. 2012), aff’d 723 F.3d 160, 162, n.4 (2d Cir. 2013).

       The purpose of this rule is to avoid having the courts expend time and resources

resolving a standing issue when resolution of the issue “would have no effect on the

significant and immediate issues presented in this litigation.” Priorities USA v. Benson, 448

F. Supp. 3d 755, 762 (E.D. Mich. 2020); see also Women’s Med. Ctr. of Providence, Inc. v.

Roberts, 512 F. Supp. 316, 319 (D.R.I. 1981) (“The rationale for this approach is that, where

one plaintiff has standing, the merits will necessarily be raised and decided in the litigation.

Consequently, nothing is gained or lost by the presence of other plaintiffs. Hence, when one

party with standing presents a justiciable claim, courts will avoid deciding elusive and

difficult questions of standing when doing so makes no difference to the merits of the case.

This approach serves the general principle that, where possible, a decision on a

constitutional question should be avoided.”) (internal quotations and citations omitted).

When the claims or arguments of the plaintiffs begin to diverge, or where the plaintiff with

standing has been dismissed from the lawsuit, it then becomes appropriate for the district

court to resolve the residual questions of standing. See Phillips v. Snyder, 836 F.3d 707, 714

(6th Cir. 2016); Priorities USA, 448 F. Supp. 3d at 762; Women’s Med. Ctr., 512 F. Supp. at

319.

       The parties agreed at oral argument that Individual Plaintiffs have standing in their

own right. Although it is questionable whether the organizational plaintiffs have standing

to sue on their own behalf given their theory of injury, there is no reason to resolve the

question of their standing at this juncture since nothing appears to be altered in the merits

analysis by their presence. Defendants’ argument that allowing the suit to go forward

without resolving Organizational Plaintiffs’ standing issues “effectively confer[s]

organizational standing” in contravention of Nnebe is inaccurate. In Kwong, the Second

                                               5
          Case 3:20-cv-00319-JBA Document 38 Filed 04/16/21 Page 6 of 7




Circuit affirmed that the district court need not have addressed the organizational

plaintiffs’ standing issues even where the district court expressly recognized the

unavailability of associational standing under Nnebe. See Kwong, 876 F. Supp. 2d at 252,

aff’d 723 F.3d at 162, n.4.

       Defendants have also argued that allowing Organizational Plaintiffs to remain in the

case will impact their progress in the litigation, suggesting at oral argument that allowing

Organizational Plaintiffs to continue litigating the case would dramatically expand the

nature of the Court’s inquiry and the corresponding discovery required because

individualized discovery, including determining which weapons their members owned,

used, and carried, will be necessary to determine which tier of scrutiny the Court applies in

evaluating the constitutionality of the statute at issue. Defendants have not offered

authority demonstrating how the circumstances of individual members would impact the

constitutionality of the statute, where Plaintiffs are not making an “as applied challenge,”

only a challenge to the constitutionality of the statute on its face. The two-step framework

courts employ to evaluate statutes challenged under the Second Amendment does not

appear to implicate the individualized circumstances of Plaintiffs. See N.Y. State Rifle &

Pistol Ass’n Inc. v. N.Y.C., 883 F.3d 242, 254 (2d Cir. 2018), vacated and remanded on other

grounds 140 S. Ct. 1525 (2020). Rather, when determining the appropriate level of scrutiny,

in the Second Circuit, courts consider “how close the law comes to the core of the Second

Amendment right” and “the severity of the law’s burden on the right.” Id. at 258. This

framework appears only to implicate the law on its face, rather than Plaintiffs’ individual

circumstances.

       Therefore, the Court finds that, at this time, nothing is gained or lost by the presence

of the Organizational Plaintiffs and they may remain. However, if Plaintiffs’ arguments

appear to diverge or if Individual Plaintiffs are dismissed from the suit, the Court will then

consider the issue of Organizational Plaintiffs’ standing.

                                               6
           Case 3:20-cv-00319-JBA Document 38 Filed 04/16/21 Page 7 of 7




   IV.      Conclusion

         Defendants’ motion to dismiss the Connecticut Defense League, Inc. and the Second

Amendment Foundation, Inc. for lack of subject matter jurisdiction [Doc. # 23] is DENIED.

                                           IT IS SO ORDERED.



                                              __/s/

                                           Janet Bond Arterton, U.S.D.J.



                             Dated at New Haven, Connecticut this 16th day of April 2021.




                                              7
